Case 2:19-cv-00535-JES-NPM Document 51 Filed 02/26/20 Page 1 of 11 PageID 502




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                FORT MYERS DIVISION
                              CASE NO. 2:19-cv-0535-JES-NPM

PERRY BECKER, individually and on
behalf of all others similarly situated,
                        Plaintiff,
v.                                                                   CLASS ACTION

PRO CUSTOM SOLAR LLC, d/b/a
MOMENTUM SOLAR,

                       Defendant
                                      /

                  ANSWER TO AMENDED CLASS-ACTION COMPLAINT

       Defendant Pro Custom Solar LLC d/b/a Momentum Solar (“Defendant”), by way of answer

to the amended class-action complaint filed by Perry Becker (“Plaintiff”), hereby states as follows:

                                   NATURE OF THE ACTION

       1.      The allegations of this paragraph set forth a legal conclusion, to which Defendant

is not required to respond. To the extent a response is required, the allegations are denied.

       2.      Admitted.

       3.      Admitted.

       4.      Denied.

       5.      Denied.

       6.      Denied.

                                JURISDICTION AND VENUE

       7.      The allegations of this paragraph set forth a legal conclusion, to which Defendant

is not required to respond. To the extent a response is required, Defendant states that it is not

challenging subject-matter jurisdiction.
Case 2:19-cv-00535-JES-NPM Document 51 Filed 02/26/20 Page 2 of 11 PageID 503




       8.      The allegations of this paragraph set forth a legal conclusion, to which Defendant

is not required to respond. To the extent a response is required, Defendant states that it is not

challenging venue.

                                            PARTIES

       9.      Defendant does not possess sufficient knowledge to admit or deny the allegations

of this paragraph.

       10.     Denied.

                                           THE TCPA

       11.     The allegations of this paragraph set forth a legal conclusion, to which Defendant

is not required to respond. To the extent a response is required, Defendant denies that it violated

the TCPA.

       12.     The allegations of this paragraph set forth a legal conclusion, to which Defendant

is not required to respond. To the extent a response is required, Defendant denies that it violated

the TCPA.

       13.     The allegations of this paragraph set forth a legal conclusion, to which Defendant

is not required to respond. To the extent a response is required, Defendant denies that it violated

the TCPA.

       14.     The allegations of this paragraph set forth a legal conclusion, to which Defendant

is not required to respond. To the extent a response is required, Defendant denies that it violated

the TCPA.

       15.     The allegations of this paragraph set forth a legal conclusion, to which Defendant

is not required to respond. To the extent a response is required, Defendant denies that it violated

the TCPA.



                                                2
Case 2:19-cv-00535-JES-NPM Document 51 Filed 02/26/20 Page 3 of 11 PageID 504




       16.     The allegations of this paragraph set forth a legal conclusion, to which Defendant

is not required to respond. To the extent a response is required, Defendant denies that it violated

the TCPA.

       17.     The allegations of this paragraph set forth a legal conclusion, to which Defendant

is not required to respond. To the extent a response is required, Defendant denies that it violated

the TCPA.

       18.     The allegations of this paragraph set forth a legal conclusion, to which Defendant

is not required to respond. To the extent a response is required, Defendant denies that it violated

the TCPA.

       19.     The allegations of this paragraph set forth a legal conclusion, to which Defendant

is not required to respond. To the extent a response is required, Defendant denies that it violated

the TCPA.

       20.     The allegations of this paragraph set forth a legal conclusion, to which Defendant

is not required to respond. To the extent a response is required, Defendant denies that it violated

the TCPA.

       21.     The allegations of this paragraph set forth a legal conclusion, to which Defendant

is not required to respond. To the extent a response is required, Defendant denies that it violated

the TCPA.

       22.     The allegations of this paragraph set forth a legal conclusion, to which Defendant

is not required to respond. To the extent a response is required, Defendant denies that it violated

the TCPA.

                                             FACTS

       23.     Admitted.



                                                3
Case 2:19-cv-00535-JES-NPM Document 51 Filed 02/26/20 Page 4 of 11 PageID 505




       24.     Denied.

       25.     Denied.

       26.     Admitted.

       27.     Admitted.

       28.     Denied.

       29.     Denied.

       30.     Admitted.

       31.     Admitted.

       32.     Defendant does not possess sufficient knowledge to admit or deny the allegations

of this paragraph.

       33.     Denied.

       34.     Defendant does not possess sufficient knowledge to admit or deny the allegations

of this paragraph.

       35.     Admitted.

       36.     Denied.

       37.     Denied.

       38.     Denied.

       39.     Denied.

       40.     Denied.

       41.     Defendant does not possess sufficient knowledge to admit or deny the allegations

of this paragraph.

       42.     Denied.




                                               4
Case 2:19-cv-00535-JES-NPM Document 51 Filed 02/26/20 Page 5 of 11 PageID 506




       43.     Defendant does not possess sufficient knowledge to admit or deny the allegations

of this paragraph.

       44.     Denied.

       45.     Denied.

                                   CLASS ALLEGATIONS

PROPOSED CLASS

       46.     The allegations of this paragraph set forth a legal conclusion, to which Defendant

is not required to respond. To the extent a response is required, Defendant denies that it violated

the TCPA.

       47.     The allegations of this paragraph set forth a legal conclusion, to which Defendant

is not required to respond. To the extent a response is required, Defendant denies that it violated

the TCPA.

       48.     The allegations of this paragraph set forth a legal conclusion, to which Defendant

is not required to respond. To the extent a response is required, Defendant denies that it violated

the TCPA.

NUMEROSITY

       49.     Denied.

       50.     Denied.

COMMON QUESTIONS OF LAW AND FACT

       51.     Denied.

       52.     Denied.

TYPICALITY

       53.     Denied.



                                                5
Case 2:19-cv-00535-JES-NPM Document 51 Filed 02/26/20 Page 6 of 11 PageID 507




PROTECTING THE INTERESTS OF THE CLASS MEMBERS

       54.       Denied.

SUPERIORITY

       55.       Denied.

       56.       Denied.

                                            COUNT I
                           Violations of the TCPA, 47 U.S.C. § 227(b)
                        (On Behalf of Plaintiff and the No Consent Class)

       57.       Defendant incorporates by reference its responses to all prior allegation as if fully

stated herein.

       58.       The allegations of this paragraph set forth a legal conclusion, to which Defendant

is not required to respond. To the extent a response is required, Defendant denies that it violated

the TCPA.

       59.       Denied.

       60.       Denied.

       61.       Denied.

       62.       Denied.

                                            COUNT II
                           Violations of the TCPA, 47 U.S.C. § 227
                   (On Behalf of Plaintiff and the Do Not Call Registry Class)

       63.       Defendant incorporates by reference its responses to all prior allegation as if fully

stated herein.

       64.       The allegations of this paragraph set forth a legal conclusion, to which Defendant

is not required to respond. To the extent a response is required, Defendant denies that it violated

the TCPA.



                                                   6
Case 2:19-cv-00535-JES-NPM Document 51 Filed 02/26/20 Page 7 of 11 PageID 508




       65.     The allegations of this paragraph set forth a legal conclusion, to which Defendant

is not required to respond. To the extent a response is required, Defendant denies that it violated

the TCPA.

       66.     The allegations of this paragraph set forth a legal conclusion, to which Defendant

is not required to respond. To the extent a response is required, Defendant denies that it violated

the TCPA.

       67.     The allegations of this paragraph set forth a legal conclusion, to which Defendant

is not required to respond. To the extent a response is required, Defendant denies that it violated

the TCPA.

       68.     Denied.

       69.     Denied.

       70.     Denied.

                                     PRAYER FOR RELIEF

       WHEREFORE, Defendant denies each allegation set forth in the “Wherefore” paragraph

of Plaintiff’s amended class-action complaint, and specifically denies that Plaintiff is entitled to

any relief whatsoever. Defendant hereby reserves its right to amend its answer and to assert any

additional defenses as the facts and law warrant, including during the trial in this matter.

       WHEREFORE, Defendant demands judgment against Plaintiff as follows:

              a)       Dismissal of the amended class-action complaint; and

              b)       Such other relief as this Court deems just and proper.

                                  AFFIRMATIVE DEFENSES

       1.      Plaintiff’s amended class-action complaint fails to state a cause of action.




                                                  7
Case 2:19-cv-00535-JES-NPM Document 51 Filed 02/26/20 Page 8 of 11 PageID 509




           2.    Plaintiff’s amended class-action complaint is barred by the doctrine of unclean

hands.

           3.    Plaintiff’s amended class-action complaint is barred by its failure to name necessary

parties.

           4.    Plaintiff lacks proper legal standing to institute this lawsuit against Defendant.

           5.    Without prejudice to Defendants’ argument that “prior express consent” is not an

affirmative defense, Plaintiff’s and the proposed classes’ claims are barred or otherwise limited

because they provided the requisite consent for the alleged phone calls.

           6.    Without prejudice to Defendants’ argument that “established business relationship”

is not an affirmative defense, Plaintiff’s and the proposed classes’ claims are barred or otherwise

limited because they maintained an established business relationship with Defendant.

           7.    Plaintiff’s and the proposed classes’ claims are barred, in whole or in part, because

Defendant had established and implemented, with due care, reasonable practices and procedures

to effectively prevent telemarketing-related violations.

           8.    The TCPA and its corresponding regulations impose illegal content-based

restriction on speech, in violation of the First Amendment of the Constitution of the United States.

           9.    Plaintiff’s and the proposed classes’ claims are barred, in whole or in part, to the

extent they are asserting damages for calls made to cellular telephone numbers to which they were

not the subscribers at the time of the call.

           10.   Plaintiff’s and the proposed classes’ claims are barred, in whole or in part, because

they were not charged for the calls allegedly at issue in this matter.

           11.   Plaintiff’s and the proposed classes’ claims are barred, in whole or in part, by the

doctrine of laches or are otherwise untimely.



                                                   8
Case 2:19-cv-00535-JES-NPM Document 51 Filed 02/26/20 Page 9 of 11 PageID 510




       12.     Plaintiff’s and the proposed classes’ claims are barred, in whole or in part, by the

doctrine of release.

       13.     Plaintiff’s and the proposed classes’ claims are barred, in whole or in part, by the

doctrines of estoppel and equitable estoppel.

       14.     Plaintiff’s and the proposed classes’ claims are barred, in whole or in part, by the

doctrines of waiver and/or ratification.

       15.     Plaintiff’s and the proposed classes’ claims are barred, in whole or in part, because

any award would constitute unjust enrichment.

       16.     Plaintiff’s and the proposed classes’ claims are barred, in whole or in part, by the

terms and conditions and/or limitations of liability contained in any applicable agreements.

       17.     Plaintiff’s and the proposed classes’ claims are barred, in whole or in part, because

any alleged damages were not caused by Defendant, but instead by intervening and superseding

causes or circumstances, or by the acts or omissions of third parties for which Defendant is not

responsible.

       18.     Plaintiff’s and the proposed classes’ claims are barred, in whole or in part, because

of their failure to mitigate damages.

       19.     Plaintiff’s and the proposed classes’ claims are barred, in whole or in part, because

Defendant did not willfully or knowingly violate the TCPA or its corresponding regulations.

       20.     Plaintiff’s and the proposed classes’ claims are barred, in whole or in part, because

Defendant did not negligently violate the TCPA or its corresponding regulations.

       21.     Plaintiff’s and the proposed classes’ claims are barred, in whole or in part, because

Defendant substantially complied with the TCPA and its corresponding regulations.

       22.     The proposed classes should be stricken because they are fail-safe classes.



                                                 9
Case 2:19-cv-00535-JES-NPM Document 51 Filed 02/26/20 Page 10 of 11 PageID 511




        23.        The class allegations should be stricken because individualized issues predominate

 over common questions of fact and law, including (but not limited to) the issue of prior express

 consent.

        24.        The class allegations should be stricken due to a lack of typicality.

        25.        The class allegations should be stricken because the identities of class members are

 not ascertainable.

        26.        The class allegations should be stricken because Plaintiff is not an adequate class

 representative.

        27.        Defendant reserves its right to supplement these defenses.

                                      JURY TRIAL DEMANDED

        Defendant hereby demands a trial by jury on all issues raised by this litigation.

                                    CERTIFICATE OF SERVICE

        I hereby certify that on February 26, 2020, I electronically filed and served the foregoing

 pleading.

 DATED: February 26, 2020                                 Respectfully submitted,

                                                          By: s/ Thomas J. Cotton

                                                          Josh Migdal (FBN 19136)
                                                          Yaniv Adar (FBN 63804)
                                                          MARK MIGDAL & HAYDEN
                                                          80 S.W. 8th Street, Suite 1999
                                                          Miami, Florida 33130
                                                          Tel: (305) 374-0440
                                                          josh@markmigdal.com
                                                          yaniv@markmigdal.com
                                                          eservice@markmigdal.com

                                                          ---and---

                                                          Thomas J. Cotton (pro hac vice)
                                                          SCHENCK, PRICE, SMITH & KING, LLP

                                                    10
Case 2:19-cv-00535-JES-NPM Document 51 Filed 02/26/20 Page 11 of 11 PageID 512




                                           220 Park Avenue, P.O. Box 991
                                           Florham Park, NJ 07932-0991
                                           Tel: (973) 539-1000
                                           tjc@spsk.com




                                      11
